Citation Nr: 0721600	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-08 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for generalized joint 
pain with fatigue, to include chronic fatigue syndrome, as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to an initial evaluation in excess of 30 
percent for sinusitis with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
March 1981 and from November 1990 to August 1991, and served 
in the Southwest Asia theater of operations from January 14 
to July 30, 1991.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for post-
traumatic stress disorder (PTSD), sinusitis with headaches, 
and generalized joint pain with fatigue, to include chronic 
fatigue syndrome.

When this matter was previously before the Board in June 
2004, the Board denied service connection for PTSD and 
remanded his claims of service connection for sinusitis with 
headaches, and for generalized joint pain with pain, to 
include chronic fatigue syndrome claims, for further 
development and adjudication.

In a September 2004 statement, the veteran took issue with 
the Board's denial of service connection for PTSD, and since 
that time, he has asserted that service connection is 
warranted for that condition, which the Board interprets as 
an application to reopen a claim for that benefit.  Following 
the Board's July 2004 denial of service connection, however, 
VA has taken no action with respect to this claim and it is 
referred to the RO for appropriate action.

In October 2006, the RO granted service connection for 
sinusitis with headaches and assigned an initial 30 percent 
rating, effective December 21, 2000.

In December 2003, the veteran and his spouse appeared at a 
hearing held at the RO conducted by a former Veterans Law 
Judge.  In March 2007, the Board informed the veteran that 
the Veterans Law Judge who conducted the hearing was no 
longer employed by the Board, and indicated that he was 
entitled to another hearing.  Later that month, the veteran 
responded that he did not wish to testify at a second Board 
hearing, and accordingly, the Board will proceed with the 
consideration of his case.

The veteran's disagreement with the RO's assignment of an 
initial 30 percent rating for his sinusitis with headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran did not report having generalized joint pain 
while serving in the Southwest Asia theater of operations 
during the Persian Gulf War and his complaints of generalized 
joint pain, characterized in medical records as arthralgia, 
are not manifest to a degree of 10 percent or more.  

3.  No health care professional has opined that the veteran's 
arthralgia is related to his period of active duty.  

4.  The veteran does not have chronic fatigue syndrome.  

5.  The veteran did not have fatigue while serving in the 
Southwest Asia theater of operations during the Persian Gulf 
War and he has not manifested fatigue to a compensable degree 
since his departure from the Southwest Asia theater of 
operations.




CONCLUSION OF LAW

The criteria for service connection for generalized joint 
pain with fatigue, to include chronic fatigue syndrome, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317, 4.20, 4.88a, 
Diagnostic Code 6354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In October 2003, June 2004 and March 2005 letters, the RO 
notified the veteran of all four of these elements as they 
informed him of the service connection criteria, advised him 
of what evidence he was responsible for submitting and 
identified the evidence that VA would obtain, and notified 
him that he should submit any evidence in your possession 
that pertained to the claim.  Further, in rating actions, 
copies of which were issued to the veteran as part of the 
Supplemental Statements of the Case (SSOCs), most recently in 
January 2007, the RO readjudicated the claim, curing any 
procedural defect.  See Mayfield v. Nicholson, 444 F.3d at 
1334; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that a reasonable person could be expected to 
understand from the notices what was needed to substantiate 
his claim and thus the essential fairness of the adjudication 
was not frustrated.  See Sanders; see also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  As such, 
even assuming a notice error, the Board finds the error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, in a July 2006 letter, the RO advised the 
veteran of these criteria.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in March 2005 and March 2006, he was afforded 
formal VA examinations to assess whether he had joint pain 
and fatigue that was related to service, and specifically, to 
determine whether he had chronic fatigue syndrome.  He and 
his spouse also testified at an RO hearing in September 2003 
and at a Board hearing in December 2003.  

In light of the above, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Background and Analysis

In statements and testimony, the veteran and his spouse 
report that the veteran is "tired" quite a bit and is 
easily fatigued, and has generalized joint pain, which they 
maintain is related to his service in the Persian Gulf.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Generalized joint pain

The medical evidence shows that complaints of veteran's 
generalized joint pain have been diagnosed as arthralgia, 
which apparently is a diagnosed disability.  Since that 
condition is not an illness that the Secretary has determined 
warrants presumptive service connection, service connection 
for arthralgia under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
is not permitted as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

Moreover, the Board observes that, by his own report, the 
veteran's joint pain did not have its onset during service, 
and none of the medical evidence even suggests a nexus to 
service.  Further, the examiner who conducted the March 2005 
VA examination noted the veteran had no joint or muscle 
symptoms.  Similar findings were noted in march 2006, and the 
examiner also opined that his joint pain was not a 
manifestation of chronic fatigue syndrome.  Absent the 
presence of joint symptoms, it is clear the veteran does not 
meet any criteria for a 10 percent rating for joint 
impairment.  

Under these circumstances, a basis upon which to grant 
service connection has not been presented.  



Fatigue, to include chronic fatigue syndrome

As noted above, in support of this claim, the veteran reports 
that he tires easily.  

On a "Southwest Asia Demobilization/Redeployment Medical 
Evaluation" form dated in May 1991, the veteran denied 
having fatigue.

As the Board noted in the June 2004 remand, a November 1994 
medical record reflects that the veteran complained of 
feeling tired and having a lack of energy since returning 
from Saudi Arabia, and in February 1995, a VA examiner 
referred to treatment for complaints of "chronic fatigue."  

In March 2005 and March 2006, the veteran was afforded formal 
VA examinations.  The March 2005 VA examination report 
reflects that the veteran worked building tires for BF 
Goodrich for more than eight years, which required him to 
lift 50 pound tires on average every minute, and that he 
denied having a history of fatigue.  The examiner noted that 
the veteran was able to stand for three to eight hours with 
only short rest periods and was able to walk one to three 
miles.  

The veteran stated that at the end of his work day he has 
pain and fatigue.  The physician reported that the veteran's 
condition did not meet the criteria for a diagnosis of 
chronic fatigue syndrome because 100 percent of individuals 
who have chronic fatigue syndrome complain of profound muscle 
weakness that lasts more than six months, 100 percent of the 
people can state the date of onset, and 90 percent have 
muscle weakness.  The examiner added that the veteran was a 
body builder who had good musculature and could lift 
approximately 320 pounds.  The examiner also indicated that 
the veteran's "lack of energy" might be associated with his 
depression, for which he was taking medication.

At the outset of the March 2006 VA examination report, the 
physician noted that she had reviewed the veteran's claims 
file.  The examiner noted that the veteran was employed on a 
full-time basis working on an assembling line for Mercedes 
Benz and that he had lost less than one week of work during 
the past year.  She also observed that he had previously 
worked for BF Goodrich.  

In ruling out a diagnosis of chronic fatigue syndrome, the 
physician explained that the veteran did not complain of 
chronic fatigue 100 percent of the time; muscle weakness, 
arthralgia, forgetfulness, emotional lability, myalgia, 
confusion or mood swings 90 percent of the time; a low-grade 
fever 85 percent of the time; or prolonged fatigue lasting 
last 24 hours after exercising 80 percent of the time.  The 
examiner also noted that the veteran was employed on a full-
time basis, working 50 hours a week, and pointed out that he 
worked on approximately 250 vehicles per day and had done so 
for a year.  She added that he was well developed and 
muscular, and that he regularly worked out at Gold's Gym.

Because the evidence shows that the veteran does not have 
chronic fatigue syndrome, service connection is a presumptive 
basis is not available.  In addition, although the veteran 
has complained of having fatigue, the evidence does not 
reflect fatigue symptoms that are manifest to a compensable 
degree since he was last in the Southwest Asia theater of 
operations.  Under Diagnostic Code 6354, chronic fatigue 
syndrome is rated 10 percent disabling when there are 
debilitating fatigue and cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion) that 
wax and wane, but result in periods of incapacitation of at 
least one but less than two weeks total duration per year, or 
symptoms controlled by medication.  Despite his intermittent 
complaints of fatigue, there is no evidence indicating that 
fatigue has incapacitated the veteran for any period, or that 
he is taking medication specifically for fatigue.  Thus, 
service connection is not warranted.


ORDER

Service connection for generalized joint pain with fatigue, 
to include chronic fatigue syndrome is denied.

REMAND

As discussed above, in an October 2006 rating decision, the 
RO granted service connection for sinusitis with headaches 
and assigned a 30 percent evaluation for this condition, 
effective December 21, 2000.  In an undated statement that 
was filed at the RO in February 2007, the veteran stated, "I 
would like to appeal my 30 percent disability for my sinus 
due to the fact that all evidence was not presented."  To 
date, the RO has not issued the veteran a Statement of the 
Case (SOC) with respect to this claim.  Under the 
circumstances, the Board has no discretion and is obliged to 
remand this issue to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue the veteran an SOC with 
respect to his claim seeking a higher 
initial rating for his sinusitis with 
headaches, to include notification of the 
need to timely file a Substantive Appeal 
to perfect his appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


